Title: From Alexander Hamilton to Benjamin Stoddert, 29 August 1798
From: Hamilton, Alexander
To: Stoddert, Benjamin



New York Aug 29. 1798
Dear Sir

Your obliging letter of the 24 instant duly came to hand. The very polite ground on which you give me to expect your cooperation in procuring an appointment for Capt Hamilton has a very strong claim to my acknowlegement.
In consequence of the information in your letter, I have seen Capt Talbot. He seems to expect an official notification from your department to ascertain and fix his own situation; considering the events subsequent to his original appointment as a kind of supersidias. The want of this makes him diffident about taking any part on the presumption of his command of the frigate here. This impediment removed, I am in hope he will incline to favour my wish for an appointment of Capt H to that frigate, if it can be done with perfect convenience & propriety; otherwise we shall be completely satisfied with the alternative which you suggest.
Accept my cordial thanks & the assurances of the sincere esteem & regard with which I have the honor to be Dear Sir
Yr Obd. servant

B Stoddert Esq

